Citation Nr: 1718810	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than dementia due to other general medical conditions, to include depression, and as secondary to service-connected dementia due to other general medical conditions associated with traumatic brain injury (TBI).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1958 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for depression secondary to dementia due to other general medical conditions (previously cognitive impairment).  

In August 2015, the Board, in pertinent part, found that the issue of a TDIU had been raised by the record and was part and parcel of the increased rating claim for a TBI that was on appeal; and remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the August 2015 remand instructions, so the matter must, in part, be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Although the issue certified to the Board was for service connection for depression, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The Veteran was previously represented by the Veterans of Foreign Wars of the United States.  The record shows that in February 2011, the Veteran executed a VA Form 21-22a in favor of J. Michael Woods, attorney.  The Board recognizes this change in representation.

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a psychiatric disorder other than dementia due to other general medical conditions.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder other than dementia due to other general medical conditions, to include depression, and as secondary to service-connected dementia due to other general medical conditions associated with traumatic brain injury (TBI), have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in October 2011 and October 2015.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in September 2013.  

The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder as secondary to his service-connected dementia due to other general medical conditions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records reflect that the Veteran entered service with normal clinical evaluation results.  See June 1958 enlistment examination.  In April 1959, the Veteran was involved in an automobile accident where he was diagnosed with a brain concussion with post-concussion syndrome with personality changes manifested by a lack of ability to concentrate, remember recent events and anisocoria (defined as inequality in diameter of the pupils, see Dorland's Illustrated Medical Dictionary 93 (32nd ed. 2012)).  See April 1960 and July 1960 Narrative Summaries.  At his April 1960 separation examination, the examiner noted that the Veteran worried about little things since his auto accident and that everything worried him.  His psychiatric clinical evaluation results were normal.  In October 1964, during his second period of active duty service, the Veteran underwent a psychiatric evaluation.  The Veteran was diagnosed with moderate, chronic passive-aggressive personality.  It was recommended that the Veteran be separated from service under the appropriate administrative regulation.  See October 1964 Certificate of Psychiatric Evaluation.  In an October 1964 report of medical history, the Veteran reported having loss of memory or amnesia, but affirmatively denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort. 

VA treatment records from February 2007 to April 2015 do not document any findings related to any complaints, treatment or diagnosis for a psychiatric disorder other than dementia due to general medical conditions.  

In September 2013, the Veteran underwent a VA psychiatric examination.  The examiner noted that the Veteran had mild memory loss, concentration problems, attention difficulties, and executive function difficulties.  No other mental health symptoms were identified or reported.  Following an objective evaluation, the examiner diagnosed the Veteran with dementia due to other general medical conditions.  No other diagnosis that conformed to the DSM-IV criteria was found.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection claim for an acquired psychiatric disorder other than dementia due to other general medical conditions, to include depression, and as secondary to service-connected dementia due to other general medical conditions, is warranted.  

The Veteran is certainly competent to report mental health symptoms, but he does not have the specialized medical training to diagnose a psychiatric disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent and credible evidence of a diagnosis for a psychiatric disorder other than dementia due to general medical conditions.  

No psychiatric disorder other than dementia due to general medical conditions has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, at a September 2013 VA psychiatric examination, the examiner did not find that the Veteran had another psychiatric diagnosis.  Furthermore, VA treatment records from 2007 to 2015 do not show any treatment for any mental health problems other than dementia.  Thus, the Board finds that the most probative evidence demonstrates that the Veteran does not have a current diagnosis for a psychiatric disorder other than dementia due to general medical conditions.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claim for an acquired psychiatric disorder other than dementia due to general medical conditions, to include depression, and as secondary to service-connected dementia due to general medical conditions.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for an acquired psychiatric disorder other than dementia due to general medical conditions, to include depression, and as secondary to service-connected dementia due to other general medical conditions associated with traumatic brain injury (TBI), is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In August 2015, the Board remanded the Veteran's claim for a TDIU, in pertinent part, to obtain a VA examination and opinion.  Because the Veteran had not submitted, at the time, a VA Form 21-8940, the RO denied his TDIU claim in a November 2016 supplemental statement of the case (SSOC).  In January 2017, the Veteran submitted his completed VA Form 21-8940.  The record shows that the Veteran has not been provided with the requested VA examination and opinion.  Accordingly, the Board finds that there has not been substantial compliance with its remand instructions, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records, including mental health treatment records, that are not currently of record.

2.  Schedule a VA examination for the Veteran's TDIU claim.  Ask the VA examiner to describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform in an occupational environment.  In addition, the examiner should document any reported education and work experience.  Provide the Veteran's claims file, including a copy of this REMAND, for the examiner to review.  

3.  If the Veteran's combined disability rating does not meet the criteria for consideration of a schedular TDIU, the AOJ must refer the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).  

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


